DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: Claims 18 and 42 appear to be duplicate claims. Appropriate correction is required.

Election/Restrictions
Claims 26-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2022.
Applicant’s election without traverse of Group I in the reply filed on 1-25 and 42-44 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed limitations of Claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are further objected to under 37 CFR 1.84(b), particularly Figures 1-2 which are photocopies of photograph.  Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The subject matter of this application admits of illustration by a drawing.  Therefore, drawings in place of the photographs are respectfully requested. No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 recite the limitation “said object” and it is unclear if this limitation refers back to the “at least one object” of Claim 1. For the purpose of examination “said object” is assumed to refer to “at least one object” of Claim 1. Clarification is respectfully requested.
Claim 7 recite the limitation “an item or object” and it is unclear if this limitation refers back to the “at least one object” of Claim 1. For the purpose of examination “an item or object” is assumed to refer to “at least one object” of Claim 1. Clarification is respectfully requested.
Claim 21 recites the limitation "the object" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination “the object” is assumed to be “an object.” Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 18-19, 21-22, and 42-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodrich (US 5,688,578).

1: Goodrich teaches a structure (Composite cushioning system, abstract) having a cushioning comprising at least one layer of expandable slit paper for cushioning at least one unclaimed object (paper separator sheet includes intermittent unslit and slit expansion regions, col. 4, ll. 40-50, col. 10, ll. 50-65, for cushioning articles, abstract), said expandable slit paper having at least one transverse region that is unslit or unexpanded (the separator sheet includes intermittent unslit regions formed at intervals uniformly distributed along its length; col. 4, ll. 40-50; col. 10, ll. 50-65).

2: Goodrich teaches the claimed invention as discussed above for Claim 1 and Goodrich further teaches that the expandable slit paper is expanded to form open cells for cushioning (the separator sheet includes slit expansion regions which form open cells when expanded, abstract, col. 10, ll. 50-55).

3: Goodrich teaches the claimed invention as discussed above for Claim 1 and Goodrich further teaches that the object is a manually holdable product that is wrapped within a plurality of layers of the expandable slit paper (the composite cushioning system is wrapped around articles which are to be packaged in a box in multiple layers as shown, the article is capable of being manually held by a person; abstract; Figure 12, col. 13, ll. 10-20).

4: Goodrich teaches the claimed invention as discussed above for Claim 1 and Goodrich further teaches that the unclaimed object is a pallet assembly (the composite cushioning system is capable of being used to cushion a pallet assembly; Abstract).

5: Goodrich teaches the claimed invention as discussed above for Claim 1 and Goodrich further teaches an over-layer sheet wrapped around the expandable slit paper (a slit expansion paper (over-layer) is wrapped around the paper separator sheet (expandable slit paper) either in envelope form or spiral form, Figure 4 and 12, col. 10, ll. 50-65, col. 13, ll. 10-25)).

6:  Goodrich teaches the claimed invention as discussed above for Claim 5 and Goodrich further teaches that the over- layer sheet is wrapped around the expandable slit paper, and wherein said expandable slit paper is wrapped around an item or object for cushioning of the item or object (the slit expansion paper (over-layer) may be wrapped in layers with the paper separator sheet (expandable slit paper) such that the slit paper is wrapped around the separator sheet as shown, Figure 12, col. 10, ll. 50-65; col. 13, ll. 10-25).

10: Goodrich teaches the claimed invention as discussed above for Claim 5 and Goodrich further teaches at least one transverse region is a plurality of unslit transverse regions at predetermined intervals (the separator sheet includes intermittent unslit regions formed at intervals uniformly distributed along its length; col. 4, ll. 40-50; col. 10, ll. 50-65).

18: Goodrich teaches the claimed invention as discussed above for Claim 1 and Goodrich further teaches that the slit sheet paper is a Kraft paper in the range from about 30# to 70# (# is interpreted as pound, the slitted separator sheet can be made from 40-pound Kraft paper; col. 6, ll. 40-45; col. 10, ll. 50-65).

19: Goodrich teaches the claimed invention as discussed above for Claim 1 and Goodrich further teaches that the expandable slit paper is an extensible paper having an extensibility in an expansion direction or machine direction of at least 5% (expansion of 10-20% of length for the slitted separator paper; col. 10, ll. 20-30 and 50-65).

21: Goodrich teaches a structure having a cushioning (composite cushioning system; abstract) comprising a plurality of layers of expandable slit paper wrapped around the object, said expandable slit paper having at least one transverse region that is unslit or unexpanded (a paper separator sheet includes intermittent unslit and slit expansion regions, and a paper slit sheet are both utilized, the separator sheet and slit sheet are wrapped around the article in multiple layers as shown; abstract; Figure 12, col. 10, ll. 50-65, col. 13, ll. 10-25).

22: Goodrich teaches the claimed invention as discussed above for Claim 5 and Goodrich further teaches that the expandable slit paper is expanded to form hexagonal cells (the slits in the slit paper form hexagonal cells when expanded; col. 6, ll. 10-20).

42: Goodrich teaches the claimed invention as discussed above for Claim 1 and Goodrich further teaches that the slit sheet paper is a Kraft paper in the range from about 30# to 70# (# is interpreted as pound, the slitted separator sheet can be made from 40-pound Kraft paper; col. 6, ll. 40-45; col. 10, ll. 50-65).

43: Goodrich teaches the claimed invention as discussed above for Claim 1 and Goodrich further teaches that the expandable slit paper is an extensible paper having an extensibility in a machine direction of at least 5% (expansion of 10-20% of length for the slitted separator paper; col. 10, ll. 20-30 and 50-65).

Claim(s) 1, 17, and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takumah (US 2020/0024025).

1: Takumah teaches a structure having a cushioning (multi-purpose flexible paper board which is expandable and is capable of cushioning; abstract; figures 5-5A) comprising at least one layer of expandable slit paper (flexible paper having slits which allow it to expand as shown; abstract; figures 5-5A) for cushioning at least one unclaimed object (multi-purpose flexible paper board which is expandable and so is capable of cushioning an object; abstract; figures 5-5A), said expandable slit paper having at least one transverse region that is unslit or unexpanded (the end regions of the flexible paper board ore unslit and unexpanded as shown; figure 5A).

17: Takumah teaches the claimed invention as discussed above for Claim 1 and Takumah further teaches a label adhered or connected to the at least one transverse region that is unslit or unexpanded (the unslit and unexpanded end regions include peel off adhesive labels as shown; figures 5-5A; paragraph (0029].

23: Takumah teaches a structure having a cushioning (multi-purpose flexible paper board which is expandable and so is capable of cushioning; abstract; figures 5-5A) comprising at least one layer of expandable slit paper (flexible paper having slits which allow it to expand as shown; abstract; figures 5-5A) for cushioning at least one unclaimed object (multi-purpose flexible paper board which is expandable and so is capable of cushioning an object; abstract; figures 5-5A), said expandable slit paper having at least one label adhered or connected to a region of the expandable slit paper in an unexpanded state prior to expansion of the expandable slit paper (the unslit and unexpanded end regions include peel off adhesive labels which are connected prior to expansion of the paper board at the slits; figures 5-SA; paragraph (0029]). 

24: Takumah teaches the claimed invention as discussed above for Claim 23 and Takumah further teaches that the slit paper is expandable to form open cells for cushioning (flexible paper having slits which allow it to expand to form elongated open cells as shown, and so is capable of cushioning an object: abstract: figures 5-5A).

25: Takumah teaches the claimed invention as discussed above for Claim 24 and Takumah further teaches that the expandable slit paper at the region adhered or connected to the at least one label is inhibited from expansion by the at least one label (since the peel off adhesive labels and the portion of the flexible paper board to which they are attached are free of slits or other features that would allow expansion, the peel off adhesive labels would prevent expansion at these regions prior to removal of the peel off adhesive labels; figures 5-5A; paragraph 0029).
 
Claim(s) 1, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Kim US 8,523,008).

1: Kim teaches a structure (structure shown in Figure 20, 5, capable of providing cushioning/protective layer around an unclaimed object) having a cushioning comprising at least one layer of expandable slit paper for cushioning at least one unclaimed object (layer comprising 100, having a slit 140), said expandable slit paper having at least one transverse region that is unslit or unexpanded region that is not occupied by the slit 140, remaining unslit region of 5, Figure 20).

5: Kim teaches the claimed invention as discussed above for Claim 1 and Kim further teaches an  over-layer sheet wrapped around the expandable slit paper (190 is a joint portion, which is part of sheet 5, formed to wrap around the slit portion 140, at the top of 5, Figure 20).

7: Kim teaches the claimed invention as discussed above for Claim 1 and Kim further teaches said over-layer sheet is wrapped around a section of said expandable slit sheet paper (at the top portion of 140) without surrounding an item or object that is cushioned by said expandable slit sheet paper (when 190 is cut, the portion 190 no longer surrounds an unclaimed item or object that is cushioned by said expandable slit sheet paper, col. 10, ll. 57-64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich (US 5,688,578).

20: Goodrich teaches the claimed invention as discussed above for Claim 19 and Goodrich further teaches that the slitted separator paper can expand 10-20% relative to its length which will shorten it crosswise except for the explicit teaching of having an extensibility in a cross direction of at least 5%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodrich such that the expandable slit paper is an extensible paper having an extensibility in a cross direction of at least 5%, when expanded lengthwise the slitted separator paper will obviously be capable of extending at least 5% crosswise back to its normal configuration; Figure 10, col. 10, ll. 20-30 and 50-65, where the cross-section of the paper will retract a small unit of cross-sectional area due to the extension of the paper and the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, MPEP 2144.05.

44: Goodrich teaches the claimed invention as discussed above for Claim 1 and Goodrich further teaches that the slitted separator paper can expand 10-20% relative to its length which will shorten it crosswise except for the explicit teaching of having an extensibility in a cross direction of at least 5%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodrich such that the expandable slit paper is an extensible paper having an extensibility in a cross direction of at least 5%, when expanded lengthwise the slitted separator paper will obviously be capable of extending at least 5% crosswise back to its normal configuration; Figure 10, col. 10, ll. 20-30 and 50-65, where the cross-section of the paper will retract a small unit of cross-sectional area due to the extension of the paper and the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, MPEP 2144.05.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich (US 5,688,578) in view of Yovanovich (US 3,286,828).

8: Goodrich teaches the claimed invention as discussed above for Claim 5 and Goodrich further teaches that the over-layer sheet is wrapped around at least the at least one layer of expandable slit paper (a slit expansion paper (over-layer) is wrapped around the paper separator sheet (expandable slit paper) either in envelope form or spiral form; figures 4, 12; column 10, lines 50-65; column 13, lines 10-25) except opposite ends of the overlayer sheet are connected together.
Yovanovich teaches opposite ends of the overlayer sheet are connected together (overlapping edge portions 28 and 29 are adhesively secured together to define a seam; figures 1-3; column 2, lines 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodrich such that the opposite end of the overlayer sheet are connected together in order to adhesively securing the overlapping edge portions of the wrapper sheet together secures the wrapper in place to form a seam (Yovanovich; column 2, lines 45-50).

9: Goodrich-Yovanovich teaches the claimed invention as discussed above for Claim 8 except an adhesive applied to at least one end region of the over-layer sheet such that the over-layer sheet bonds to itself.
Yovanovich teaches an adhesive applied to at least one end region of the over-layer sheet such that the over-layer sheet bonds to itself (edge portions 28 and 29 are adhesively secured together to define a seam; figures 1-3; column 2, lines 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodrich-Yovanovich such that Goodrich's overlayer sheet to include an adhesive applied to at least one end region of the over-layer sheet such that the over-layer sheet bonds to Itself as taught by Yovanovich because, as Yovanovich discloses, adhesively securing the overlapping edge portions of the wrapper sheet together secures the wrapper in place to form a seam (Yovanovich; column 2, lines 45 60). 

Claim(s) 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich (US 5,688,578) in view of Basset (US 2017/0099958).

11: Goodrich teaches the claimed invention as discussed above for Claim 10 and Goodrich further teaches that the transverse region are in a repeating pattern at a predetermine intervals (the separator sheet includes intermittent unslit regions formed at intervals uniformly distributed along its length; column 4, lines 40-50; column 10, lines 50-65) except for the explicit teaching of the intervals of greater than three inches.
Basset teaches that the embodiments of a multilayer furniture protective device and its banding can be placed at two-inch intervals, and other spacing can also be utilized according to design requirement (paragraph 0054-0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodrich such that the interval spacing of the slits are made to be greater than three inches since Applicant has provided no evidence that different portions of the broad range or values would work differently, here, there is no allegation of criticality or any evidence demonstrating any difference across the range therefore such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, selecting the spacing between the slit regions would depend on the size, shape, and weight of the article being packaged to provide more or less additional cushioning and more or less expansion to expand with the other slitted sheet.

12: Goodrich-Basset teaches the claimed invention as discussed above for Claim 11 and Goodrich further teaches that the transverse region are in a repeating pattern at a predetermine intervals (the separator sheet includes intermittent unslit regions formed at intervals uniformly distributed along its length; column 4, lines 40-50; column 10, lines 50-65) except for the explicit teaching of the intervals of greater than six inches.
Basset teaches that the embodiments of a multilayer furniture protective device and its banding can be placed at two-inch intervals, and other spacing can also be utilized according to design requirement (paragraph 0054-0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodrich-Basset such that the interval spacing of the slits are made to be greater than six inches since Applicant has provided no evidence that different portions of the broad range or values would work differently, here, there is no allegation of criticality or any evidence demonstrating any difference across the range therefore such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, selecting the spacing between the slit regions would depend on the size, shape, and weight of the article being packaged to provide more or less additional cushioning and more or less expansion to expand with the other slitted sheet.

13: Goodrich-Basset teaches the claimed invention as discussed above for Claim 11 and Goodrich further teaches that the transverse region are in a repeating pattern at a predetermine intervals (the separator sheet includes intermittent unslit regions formed at intervals uniformly distributed along its length; column 4, lines 40-50; column 10, lines 50-65) except for the explicit teaching of the intervals of greater than nine inches.
Basset teaches that the embodiments of a multilayer furniture protective device and its banding can be placed at two-inch intervals, and other spacing can also be utilized according to design requirement (paragraph 0054-0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodrich-Basset such that the interval spacing of the slits are made to be greater than nine inches since Applicant has provided no evidence that different portions of the broad range or values would work differently, here, there is no allegation of criticality or any evidence demonstrating any difference across the range therefore such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, selecting the spacing between the slit regions would depend on the size, shape, and weight of the article being packaged to provide more or less additional cushioning and more or less expansion to expand with the other slitted sheet.

14: Goodrich-Basset teaches the claimed invention as discussed above for Claim 11 and Goodrich further teaches that the transverse region are in a repeating pattern at a predetermine intervals (the separator sheet includes intermittent unslit regions formed at intervals uniformly distributed along its length; column 4, lines 40-50; column 10, lines 50-65) except for the explicit teaching of the intervals of greater than 3-13 inches.
Basset teaches that the embodiments of a multilayer furniture protective device and its banding can be placed at two-inch intervals, and other spacing can also be utilized according to design requirement (paragraph 0054-0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodrich-Basset such that the interval spacing of the slits are made to be greater than 3-13 inches since Applicant has provided no evidence that different portions of the broad range or values would work differently, here, there is no allegation of criticality or any evidence demonstrating any difference across the range therefore such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, selecting the spacing between the slit regions would depend on the size, shape, and weight of the article being packaged to provide more or less additional cushioning and more or less expansion to expand with the other slitted sheet.

15: Goodrich teaches the claimed invention as discussed above for Claim 10 and Goodrich further teaches that the transverse region are in a repeating pattern at a predetermine intervals (the separator sheet includes intermittent unslit regions formed at intervals uniformly distributed along its length; column 4, lines 40-50; column 10, lines 50-65) except for the explicit teaching of the intervals of greater than nine inches, plus or minus four inches.
Basset teaches that the embodiments of a multilayer furniture protective device and its banding can be placed at two-inch intervals, and other spacing can also be utilized according to design requirement (paragraph 0054-0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodrich such that the interval spacing of the slits are made to be greater than nine inches, plus or minus four inches since Applicant has provided no evidence that different portions of the broad range or values would work differently, here, there is no allegation of criticality or any evidence demonstrating any difference across the range therefore such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, selecting the spacing between the slit regions would depend on the size, shape, and weight of the article being packaged to provide more or less additional cushioning and more or less expansion to expand with the other slitted sheet.

16: Goodrich teaches the claimed invention as discussed above for Claim 10 and Goodrich further teaches that the transverse region are in a repeating pattern at a predetermine intervals (the separator sheet includes intermittent unslit regions formed at intervals uniformly distributed along its length; column 4, lines 40-50; column 10, lines 50-65) except for the explicit teaching of the intervals of six inches, plus or minus one inch.
Basset teaches that the embodiments of a multilayer furniture protective device and its banding can be placed at two-inch intervals, and other spacing can also be utilized according to design requirement (paragraph 0054-0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodrich such that the interval spacing of the slits are made to be six inches, plus or minus one inch since Applicant has provided no evidence that different portions of the broad range or values would work differently, here, there is no allegation of criticality or any evidence demonstrating any difference across the range therefore such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, selecting the spacing between the slit regions would depend on the size, shape, and weight of the article being packaged to provide more or less additional cushioning and more or less expansion to expand with the other slitted sheet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735